UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1476



BARBARA BROWN,

                                            Plaintiff - Appellant,

          versus


PATRICIA A. MCCORMICK; MCA/UNIVERSAL MERCHAN-
DISING, INCORPORATED, a/k/a Universal Studios
Consumer Products, Incorporated; THE PATCHWORK
PLACE, INCORPORATED; THE GREENWICH WORKSHOP,
INCORPORATED; JOHN SIMPKINS; MARKETING AND
FINANCIAL MANAGEMENT ENTERPRISES, INCORPO-
RATED; UNIVERSAL CITY STUDIOS, INCORPORATED;
AMBLIN’ ENTERTAINMENT, INCORPORATED,

                                           Defendants - Appellees,

          and


WELLER/GROSSMAN   PRODUCTIONS,   INCORPORATED;
HOME AND GARDEN TELEVISION, a/k/a HGTV, a sub-
sidiary of the E.W. Scripps Company,

                                                       Defendants.



                            No. 00-1545



BARBARA BROWN,

                                             Plaintiff - Appellee,

          versus
PATRICIA A. MCCORMICK; MCA/UNIVERSAL MERCHAN-
DISING, INCORPORATED, a/k/a Universal Studios
Consumer Products, Incorporated; THE PATCHWORK
PLACE, INCORPORATED; MARKETING AND FINANCIAL
MANAGEMENT ENTERPRISES, INCORPORATED; UNIVER-
SAL CITY STUDIOS, INCORPORATED; AMBLIN’ ENTER-
TAINMENT, INCORPORATED,

                                         Defendants - Appellants,

          and


THE GREENWICH WORKSHOP, INCORPORATED; JOHN
SIMPKINS; WELLER/GROSSMAN PRODUCTIONS, INCOR-
PORATED; HOME AND GARDEN TELEVISION, a/k/a
HGTV, a subsidiary of the E.W. Scripps
Company,

                                                       Defendants.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
3450-L)


Submitted:   December 20, 2000         Decided:   January 12, 2001


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barbara Brown, Appellant Pro Se. Kathryn Ann Young, Beverly Hills,
California, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Barbara Brown appeals the district court’s order of judgment

in her copyright infringement action, and the Defendants cross-

appeal. We have reviewed the record and the district court’s opin-

ion and find no reversible error.       Accordingly, we affirm on the

reasoning of the district court.       See Brown v. McCormick, No. CA-

96-3450-L (D. Md. Mar. 8, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                             AFFIRMED




                                   3